Citation Nr: 0806266	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  00-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 1977.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  By rating action dated in May 1999, the RO denied 
the veteran's claims for service connection for a psychiatric 
disability and seizure disorder.  By rating decision dated in 
July 2002, the RO reconsidered the veteran's claims for 
service connection pursuant to the provisions of the Veterans 
Claims Assistance Act (VCAA).  These issues were previously 
before the Board in March 2001 and June 2003.

The Board issued a decision in June 2003 that denied the 
veteran's claims of entitlement to service connection for 
seizure disorder, a psychiatric disability, a back 
disability, a neck disability, as well as entitlement to 
TDIU.  The veteran appealed the June 2003 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By an Order dated December 20, 2006, the Court, by 
a single judge decision, vacated and remanded that part of 
the Board's June 2003 decision that denied service connection 
for a psychiatric disability and seizure disorder.  The Court 
affirmed the June 2003 Board's decision concerning the issues 
of service connection for a back disability, neck disability, 
and entitlement to TDIU, and those issues are not before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's December 20, 2006 decision noted (page 3), in 
pertinent part, as follows:

With regard to the appellant's service-
connection claims for a nervous condition 
and seizure disorder, the Court holds 
that the Board [in the June 2003 decision 
then on appeal] violated Stegall v. West, 
11 Vet. App. 268, 271 (1998), by failing 
to ensure that the RO complied with the 
remand instructions in the March 2001 
Board decision.

The March 2001 Board remand instruction referenced by the 
Court was as follows:

The veteran should be afforded VA 
examination(s) in connection with his 
claims of service connection for a 
nervous condition or behavioral problem 
and a seizure disorder.  After reviewing 
all the evidence of record, an opinion 
should be rendered as to whether it is at 
least as likely as not that any 
documented inservice injury is the source 
of any diagnosed nervous 
condition/behavioral problem and seizure 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination(s) and the 
examiner is asked to indicate in the 
examination report that the entire claims 
file has been reviewed.  A complete 
rationale for the opinion expressed must 
be provided.

The Court's December 20, 2006 decision noted that while the 
veteran had undergone a VA psychiatric examination in January 
2002, and a VA neurological examination in February 2002, 
neither of those examinations met the requirements of the 
Board's March 2001 remand instruction (and thereby violated 
Stegall), in that the January 2002 and February 2002 VA 
examinations did not specifically address whether the 
veteran's current psychiatric disability and seizure disorder 
were related to his documented inservice injury.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded VA 
examination(s) in connection with his 
claims of service connection for a 
nervous condition or behavioral problem 
and a seizure disorder.  After reviewing 
all the evidence of record, an opinion 
should be rendered as to whether it is at 
least as likely as not that any 
documented inservice injury is the source 
of any diagnosed nervous 
condition/behavioral problem and/or 
seizure disorder.  The claims folder 
should be made available to the examiner 
for review before the examination(s) and 
the examiner is asked to indicate in the 
examination report that the entire claims 
file has been reviewed.  A complete 
rationale for the opinion(s) expressed 
must be provided.

2.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for psychiatric disability and 
entitlement to service connection for a 
seizure disorder.  If any benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R.  POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





